DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “polymer enclosure” in Claims 4 and 18, the “inverter module” in Claims 6 and 20, and the “battery pack” in Claims 7 and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claims 1, 4, 12, 15, and 18 are objected to because of the following informalities:  
Claim 1 recites the limitation “the at least one axially elongated linear printed circuit boards” in lines 12-13 of the claim (emphasis added). There is insufficient antecedent basis for this limitation in the claim, since there is no prior recitation in Claim 1 requiring multiple elongated linear PCBs. Since the intended scope of the claim is clear, this does not create an issue of indefiniteness under 35 U.S.C. 112(b). However, the Examiner respectfully suggests amending it to be --the at least one axially elongated linear printed circuit board 
Claims 4 and 18 each recite the limitation “the total air volume” in line 3 of the claims.  There is insufficient antecedent basis for this limitation in the claims.  Since the intended scope of the claim is clear, this does not create an issue of indefiniteness under 35 U.S.C. 112(b).  However, the Examiner respectfully suggests amending it to be --a 
Regarding claim 12, the period (“.”) at the beginning of the word “.The” in the preamble in line 1 of the claim should be deleted.
Regarding claim 15, the claim recites the limitation “the at least one linear printed circuit board with light emitting diode component” in lines 7-8 of the claim, however the claim previously referred to light emitting diode components.  The Examiner respectfully suggests amending it to be --the at least one linear printed circuit board with light emitting diode components-- for consistency with the language used elsewhere in Claim 15.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 18, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 18, the limitation “the enclosure” in line 3 of both claims renders the claims indefinite because it is unclear if “the enclosure” is referring to the “polymer enclosure” defined in Claims 4 and 18, or to the “elongated enclosure” polymer enclosure-- in both claims to clearly specify which of the two enclosures is being described.

Claim 25 recites the limitation "the first and second removable terminal covers" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending Claim 25 to be dependent on Claim 24 rather than on Claim 17, since Claim 24 is the only preceding claim which depends on independent Claim 15 to establish antecedent basis for the existence of the claimed first and second removable terminal covers.  For the purpose of examination, the Examiner has treated Claim 25 as being dependent on Claim 24.

Claims 26-27 are rejected due to their dependence on indefinite Claim 25.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5, 8-9, 14-17, 19, 22-23, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2019/0101275, previously listed on the 6/11/2021 IDS, hereinafter “Lin”).
Regarding claim 1, Lin discloses a light fixture for a harsh and hazardous location (illumination device 1; see Figs. 1A-4B; Abstract; para. [0002], [0046]), the light fixture comprising an axially elongated enclosure fabricated from a polymer material (transparent tube 10 which is formed of a glass or plastics material; see Figs. 1-3, 4B; para. [0024], [0046]-[0048]); at least one axially elongated printed circuit board with light emitting diode (LED) components mounted in the axially elongated enclosure (one or more light engines 20 in the form of flexible PCBs having a plurality of LEDs 22 thereon are arranged in parallel opposing strips 24; see Figs. 1A-1B, 2B-3; para. [0021], [0046]-[0047], [0052]-[0056]); and an LED driver module mounted in the axially elongated enclosure and operating the at least one linear PCB with LED components (a driver 30 is mounted laterally in the elongated enclosure 10 near an end cap 40; see Figs. 1A-1B, 3-4B; para. [0028], [0033], [0049]-[0050], [0057]-[0059]); wherein neither the at least one elongated linear PCB with LED components nor the LED driver module dissipate heat to a separately provided heat sink in the axially elongated enclosure (heat is dissipated directly to the elongate enclosure 10 without any separate heat sink structure present; see Figs. 1-3; para. [0010], [0047]); and wherein the LED driver module and the at least one axially elongated linear PCB with LED components are operable within a target peak temperature limit for the hazardous location (the LED driver module 30 

Regarding claim 2, Lin discloses wherein the axially elongated enclosure polymer material is a glass or carbon filled material (the elongated enclosure is a transparent tube 10 which is formed of a glass or plastics material; see Figs. 1-3, 4B; para. [0024], [0046]-[0048]).

Regarding claim 3, Lin discloses wherein the axially elongated enclosure includes a first elongated PCB with LED components and a second elongated PCB with LED components extending in a spaced apart but generally parallel relationship to one another (a plurality of PCBs 20 having a plurality of LEDs 22 thereon are arranged in parallel strips 24 spaced apart along the inner wall 24 of the elongated enclosure 10; see Figs. 1A-1B, 2B-3; para. [0021], [0046]-[0047], [0052]-[0056]).

Regarding claim 5, Lin discloses wherein the LED driver module is positioned laterally in the axially elongated enclosure at a location between the first elongated PCB with LED components and the second elongated PCB with LED components (the LED driver module 30 is mounted laterally in the elongated enclosure 10 between the elongated PCBs 20; see Figs. 1A-1B, 3-4B; para. [0028], [0033], [0049]-[0050], [0057]-[0059]).

Regarding claim 8, Lin discloses wherein the LED driver module is elevated relative to the first elongated PCB with LED components and the second elongated PCB with LED components (the LED driver module 30 is mounted laterally between the elongated PCBs 20 in a position above the PCBs themselves near the end cap 40; see Figs. 1A-1B, 3-4B; para. [0028], [0033], [0049]-[0050], [0057]-[0059]).

Regarding claim 9, Lin discloses the light fixture further comprising a first set of terminals at one end of the first elongated PCB with LED components and the second elongated PCB with LED components (each of the PCBs 20 comprise a set of terminals (not individually labeled but shown in the figures) to electrically connect with the LED driver module 30 and with the end cap 40 to receive electric power; see Figs. 1A-1B, 2B-3, 4B; para. [0057]-[0058]), and a second set of terminals at an opposing end of the first elongated PCB with LED components and the second elongated PCB with LED components (see Figs. 1A-1B, 2B-3, 4B; para. [0057]-[0058]; the Examiner notes that while not explicitly mentioned, the opposite ends of each of the PCBs 20 must have a second set of electrical terminals as otherwise there would be no complete circuit and Lin’s device would be inoperable).

Regarding claim 14, Lin discloses wherein the elongated enclosure is fabricated from sheet molding composite material (the elongated enclosure is a transparent tube 10 which is formed of a glass or a molded plastics material; see Figs. 1-3, 4B; para. [0024], [0046]-[0048]).

Regarding claim 15, Lin discloses a light fixture for a harsh and hazardous location (illumination device 1; see Figs. 1A-4B; Abstract; para. [0002], [0046]), the light fixture comprising an axially elongated enclosure fabricated from a polymer material (transparent tube 10 which is formed of a glass or plastics material; see Figs. 1-3, 4B; para. [0024], [0046]-[0048]); at least one axially elongated linear printed circuit board with light emitting diode (LED) components mounted in the axially elongated enclosure (one or more light engines 20 in the form of flexible PCBs having a plurality of LEDs 22 thereon are arranged in parallel opposing strips 24; see Figs. 1A-1B, 2B-3; para. [0021], [0046]-[0047], [0052]-[0056]); and an LED driver module mounted in the axially elongated enclosure and operating the at least one linear PCB with LED components (a driver 30 is mounted laterally in the elongated enclosure 10 near an end cap 40; see Figs. 1A-1B, 3-4B; para. [0028], [0033], [0049]-[0050], [0057]-[0059]); wherein the at least one elongated linear PCB with LED components does not dissipate heat to a separately provided heat sink in the axially elongated enclosure (heat is dissipated directly to the elongate enclosure 10 without any separate heat sink structure present; see Figs. 1-3; para. [0010], [0047]); and wherein the LED driver module and the at least one axially elongated linear PCB with LED components are operable within a target peak temperature limit for the harsh and hazardous location (the LED driver module 30 and the at least one axially elongated linear PCB 20 with LED components 22 are all operable within desired temperature ranges; see para. [0024], [0047], [0049]).

Regarding claim 16, Lin discloses wherein the axially elongated enclosure polymer material is a glass or carbon filled material (the elongated enclosure is a 

Regarding claim 17, Lin discloses wherein the axially elongated enclosure includes a first elongated PCB with LED components and a second elongated PCB with LED components extending in a spaced apart but generally parallel relationship to one another (a plurality of PCBs 20 having a plurality of LEDs 22 thereon are arranged in parallel strips 24 spaced apart along the inner wall 24 of the elongated enclosure 10; see Figs. 1A-1B, 2B-3; para. [0021], [0046]-[0047], [0052]-[0056]).

Regarding claim 19, Lin discloses wherein the LED driver module is positioned laterally in the enclosure at a location between the first elongated PCB with LED components and the second elongated PCB with LED components (the LED driver module 30 is mounted laterally in the elongated enclosure 10 between the elongated PCBs 20; see Figs. 1A-1B, 3-4B; para. [0028], [0033], [0049]-[0050], [0057]-[0059]).

Regarding claim 22, Lin discloses wherein the LED driver module is elevated relative to the first elongated PCB with LED components and the second elongated PCB with LED components (the LED driver module 30 is mounted laterally between the elongated PCBs 20 in a position above the PCBs themselves near the end cap 40; see Figs. 1A-1B, 3-4B; para. [0028], [0033], [0049]-[0050], [0057]-[0059]).

Regarding claim 23, Lin discloses the light fixture further comprising a first set of terminals at one end of the first elongated PCB with LED components and the second elongated PCB with LED components (each of the PCBs 20 comprise a set of terminals (not individually labeled but shown in the figures) to electrically connect with the LED driver module 30 and with the end cap 40 to receive electric power; see Figs. 1A-1B, 2B-3, 4B; para. [0057]-[0058]), and a second set of terminals at an opposing end of the first elongated PCB with LED components and the second elongated PCB with LED components (see Figs. 1A-1B, 2B-3, 4B; para. [0057]-[0058]; the Examiner notes that while not explicitly mentioned, the opposite ends of each of the PCBs 20 must have a second set of electrical terminals as otherwise there would be no complete circuit and Lin’s device would be inoperable).

Regarding claim 28, Lin discloses wherein the elongated enclosure is fabricated from sheet molding composite material (the elongated enclosure is a transparent tube 10 which is formed of a glass or a molded plastics material; see Figs. 1-3, 4B; para. [0024], [0046]-[0048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10-13, 18, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2019/0101275) in view of Rinko et al. (US 2017/0336055, hereinafter “Rinko”).  The teachings of Lin have been discussed above.
However, regarding claims 4 and 18, the teachings of Lin fail to disclose or fairly suggest each of the first and second elongated PCBs with LED components are sealed with a polymer enclosure such that a total air volume in the polymer enclosure is less than 10 cm3.
Rinko teaches a light fixture for a harsh and hazardous location (lighting apparatus 102; see Figs. 1-2; Abstract; par. [0030]), the light fixture comprising an axially elongated enclosure fabricated from a polymer material (outer tube 7 which is a transparent glass, ceramic, or polymer material; see Fig. 1; para. [0030]-[0032]); at least one axially elongated linear printed circuit board with light emitting diode (LED) components mounted in the axially elongated enclosure (one or more LED strips 4; see Figs. 1-2; para. [0019], [0032], [0034]-[0036]); an LED driver module mounted in the axially elongated enclosure and operating the at least one linear PCB with LED components (control electronics for operating the elongated PCB with LEDs 4 are provided within the housing structure; see para. [0032], [0035]); wherein neither the at least one elongated linear PCB with LED components nor the LED driver module dissipate heat to a separately provided heat sink in the axially elongated enclosure (heat is conducted away from the light sources by the circuit board itself without the need for a separate heat sink element; see par. [0019]); and wherein the LED driver module and the at least one axially elongated PCB with LED components are operable within a target peak temperature limit for the hazardous location (the LED driver module 3 (the elongated PCB with LED components 4 is sealed within an inner tube 1 and fully encapsulated within the tube by a covering hermetic barrier element or layer 3; see Fig. 2; para. [0034]-[0036]).
Therefore, in view of Rinko, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the light fixture of Lin by sealing each of the first and second elongated PCBs with LED components within a polymer enclosure such that a total air volume in the polymer enclosure is less than 10 cm3.  One would have been motivated to modify the known light fixture of Lin by sealing each of the first and second elongated PCBs with LED components within a polymer enclosure such that a total air volume in the polymer enclosure is less than 10 cm3, as taught by Rinko, in order to protect the circuitry and LEDs on the PCBs from electric short circuits, sparks, and/or moisture (see Rinko, par. [0036] for the motivation).

Regarding claims 10 and 24, Lin teaches the light fixture further comprising a first terminal cover attached to an end of the axially elongated enclosure (end cap 40; see Figs. 1A-1B, 4A-4B; para. [0046]-[0047], [0050], [0057]-[0058]).
However, the teachings of Lin fail to disclose or fairly suggest the first terminal cover is removable and the light fixture comprises a second removable terminal cover attached to another end of the axially elongated enclosure.

Therefore, in view of Rinko, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the light fixture of Lin by making the first terminal cover removable and providing a second removable terminal cover attached to another end of the axially elongated enclosure.  One would have been motivated to modify the known light fixture of Lin by making the first terminal cover removable and providing a second removable terminal cover attached to another end of the axially elongated enclosure, as taught by Rinko, in order to the internal components of the light fixture to be serviced if needed (see Rinko, par. [0036] for the motivation) while additionally enabling the light fixture to be mounted to devices having two fittings at each end.

However, regarding claims 11 and 25, the teachings of Lin fail to disclose or fairly suggest a polymer cover lens extending between the first and second removable terminal covers.
Rinko teaches the light fixture further comprising a polymer cover lens extending between the first and second removable terminal covers (inner tube 1 which includes a transparent glass, ceramic, or plastic material 2 is designed to provide light directing, collimation, diffusing, coloring, and/or generally establishing a desired light distribution 
Therefore, in view of Rinko, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the light fixture of Lin by providing a polymer cover lens extending between the first and second removable covers.  One would have been motivated to modify the known light fixture of Lin by providing a polymer cover lens extending between the first and second removable covers, as taught by Rinko, in order to establish a desired light distribution (see Rinko, par. [0034] for the motivation).

Regarding claims 12 and 26, Rinko teaches wherein the polymer cover lens material is a polycarbonate glass or a polyamide glass (the polymer cover lens 1 is made of a transparent glass, ceramic, or plastic material 2; see par. [0034]).

Regarding claim 13, Rinko further teaches wherein the polymer cover lens material has a transparency that is greater than 80% (the polymer cover lens 1 can be transparent and therefore provide a transmittance of 90% or higher; see para. [0011], [0034]).

Regarding claim 27, further teaches wherein the polymer cover lens material has a transparency that is less than 80% (the polymer cover lens 1 can be transparent .

Claims 6-7 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2019/0101275) in view of Zhang et al. (US 2020/0400288, hereinafter “Zhang”).  The teachings of Lin have been discussed above.
However, regarding claims 6 and 20, the teachings of Lin fail to disclose or fairly suggest an inverter module is placed adjacent to the LED driver module.
Zhang teaches a light fixture (lighting device; see Figs. 1-2; Abstract; par. [0031]) comprising an enclosure (base 100 and cover 200 are mounted together to form an enclosure housing lighting module 300 therein; see Figs. 1-2, 5, 8, 10-11; para. [0029], [0031]); at least one printed circuit board with light emitting diode (LED) components mounted in the enclosure (lighting module 300 comprises a light source substrate 311 having a plurality of light source elements 3111 thereon; see Figs. 1, 8, 10-13; para. [0029], [0031], [0036]-[0038]); and an LED driver module mounted in the enclosure and operating the at least one PCB with LED components (driving power source 320; see Figs. 1, 8; para. [0029], [0036], [0044]); wherein an inverter module is placed adjacent to the LED driver module (an inverter 340 is placed next to the LED driver module 320; see Figs. 1, 8; para. [0029], [0044]).
Therefore, in view of Zhang, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the light fixture of Lin by placing an inverter module adjacent to the LED driver module.  One would have been motivated to modify the known light fixture of Lin by placing an inverter module 

Regarding claims 7 and 21, Zhang further teaches a battery pack is placed adjacent to the inverter module (battery 370 is placed next to both the inverter module 340 and the LED driver module 320; see Figs. 1, 8; para. [0029], [0044]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of LED light fixtures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875